Exhibit 10.1

 
ONCOTHYREON INC.
 
AMENDMENT TO ROBERT KIRKMAN OFFER LETTER
 
This amendment (the “Amendment”) is made by and between Robert Kirkman
(“Executive”) and Oncothyreon Inc., a Delaware corporation (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”) on December 3, 2009.
 
WITNESSETH:
 
WHEREAS, the Parties previously entered into an offer letter, dated August 29,
2006, as amended on December 31, 2008 (the “Offer Letter”); and
 
WHEREAS, the Company and Executive desire to amend certain provisions of the
Offer Letter in order to provide Executive with certain Change in Control
benefits;
 
NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Offer Letter is hereby amended as follows:
 
1.           Severance.  Section 5 of the Offer Letter is hereby amended and
replaced in its entirety as follows:
 
“5.
 
Severance: In the event your employment is terminated for reasons other than
“Cause” (as defined below) you will be entitled to the following:
 
i)           Lump sum payment of one year’s base salary, less required
withholding,
 
ii)           Lump sum payment of one year’s equivalent of performance review
bonus at target, less required withholding, and,
 
iii)           Stock options will follow the schedule detailed in item 4.
 
Such payments will be made within sixty (60) days following your termination of
employment.
 
“Cause” for the purpose of this agreement shall include but not be limited to
(i) willful engaging in illegal conduct or gross misconduct which is injurious
to the Company or an affiliated company, (ii) being convicted of, or entering a
plea of nolo contendere or guilty to, a felony or a crime of moral turpitude;
(iii) engaging in fraud, misappropriation, embezzlement or any other act or acts
of dishonesty resulting or intended to result directly or indirectly in a gain
or personal enrichment to you at the expense of the Company or an affiliated
company, (iv) material breach of any written policies of the Company or an
affiliated company, or (v) willful and continual failure substantially to
perform your duties with the Company, which failure has continued for a period
of at least 30 days after written notice by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 409A.
 
i)           Notwithstanding anything to the contrary in this letter agreement,
no severance payable to you, if any, pursuant to this letter agreement that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until you have a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to you, if
any, pursuant to this letter agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until you have a “separation from service” within the meaning of Section
409A.
 
ii)           Notwithstanding anything to the contrary in this letter agreement,
if you are a “specified employee” within the meaning of Section 409A at the time
of your separation from service, then, if required, the Deferred Payments, which
are otherwise due to you on or within the six (6) month period following your
separation from service will accrue, to the extent required, during such six (6)
month period and will become payable in a lump sum payment on the date six (6)
months and one (1) day following the date of your separation from service or the
date of your death, if earlier. All subsequent Deferred Payments, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this letter agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
 
iii)           Any amount paid under the letter agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of clause (i) above.
 
iv)           Any amount paid under this letter agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of clause
(i) above. “Section 409A Limit” will mean the lesser of two (2) times: (i) your
annualized compensation based upon the annual rate of pay paid to you during
your taxable year preceding your taxable year of your termination of employment
as determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which your
employment is terminated.
 
v)           The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. You
and the Company agree to work together in good faith to consider amendments to
this letter agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Change in Control.  Section 17 of the Offer Letter is hereby added
as follows:
 
“17.
 
Change in Control: In the event there is a “Change in Control” as defined herein
and you remain employed through the date of the Change in Control, you will be
entitled to the following:
 
i)           Lump sum payment of two year’s base salary, less required
withholding, and
 
ii)           Lump sum payment of two year’s equivalent of performance review
bonus at target, less required withholding.
 
Such payments will be made within sixty (60) days following the consummation of
the Change in Control, provided that, within forty-five (45) days of the Change
in Control, you have signed a separation agreement in a form reasonably
satisfactory to the Company, which shall include a general release of all claims
against the Company and its affiliated entities.
 
“Change in Control” for the purpose of this agreement shall be deemed to have
occurred if, on or after the date hereof (i) the board of directors of the
Company passes a resolution to the effect that, for purposes of the Company’s
Amended and Restated Share Option Plan, a Change in Control has occurred or
(ii) any person or any group of two or more persons acting jointly or in concert
becomes the beneficial owner, directly or indirectly, or acquires the right to
control or direct, twenty-five (25%) percent or more of the outstanding voting
securities of the Company or any successor to the Company in any manner,
including without limitation as a result of a takeover bid or an amalgamation of
the Company with any other corporation or any other business combination or
reorganization, and for purposes hereof “voting security” means any security
other than a debt security carrying a voting right either under all
circumstances or under some circumstances that have occurred and are
continuing.”
 
3.           Full Force and Effect.  To the extent not expressly amended hereby,
the Offer Letter shall remain in full force and effect.
 
4.           Entire Agreement.  This Amendment and the Offer Letter constitute
the full and entire understanding and agreement between the Parties with regard
to the subjects hereof and thereof.  This Amendment may be amended at any time
only by mutual written agreement of the Parties.
 
5.           Counterparts.  This Amendment may be executed in counterparts, all
of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
 
6.           Governing Law.  This Amendment will be governed by the laws of the
State of Washington (with the exception of its conflict of laws provisions).
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.
 

COMPANY        ONCOTHYREON INC.          
 
 /s/ Gary Christianson         By:  Gary Christianson     Title: Chief Operating
Officer            EXECUTIVE  ROBERT KIRKMAN, M.D.             /s/ Robert
Kirkman, M.D.          

 